Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on December 9, 2020 is acknowledged.
Claims 8-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2016-009818A to Toyomatsu et al. (see machine translation).
As to claim 1, Toyomatsu discloses a chemical supply device for supplying a cleaning device comprising: a chemical inlet portion and a dilution water inlet portion (see Toyomatsu paragraph [0018] 
Toyomatsu further discloses a second chemical liquid control unit fluidically connected to the chemical liquid inlet portion and the dilution water inlet portion (see Toyomatsu paragraphs [0025]-[0028] disclosing second chemical liquid solution dilution box 120 that is fluidically connected to the chemical supply source and the water supply source) wherein the second chemical liquid control unit includes: a second chemical-liquid-flow rate control unit configured to receive a supply of chemical liquid from the chemical liquid inlet portion to control a flow rate of the chemical liquid (see Toyomatsu paragraph [0025] disclosing controller 123a, 123b); a second dilution-water-flow-rate control unit configured to receive a supply of a dilution water from the dilution water inlet portion to control a flow rate of the dilution water (see Toyomatsu paragraph [0025] disclosing controllers 121a, 121b); and a second mixing portion that mixes the chemical liquid and the dilution water from the second chemical-liquid-flow-rate control unit and the first dilution-water-flow-rate control unit (see Toyomatsu paragraphs [0025]-[0026] disclosing inline mixer 116).
As to claim 2, Toyomatsu discloses that the first and second chemical-liquid-flow-rate control units and the first and second dilution-water-flow-rate units can each include: a flowmeter configured to detect the flow rate of the chemical liquid or the dilution water and a flow rate control valve configured to perform a feedback control on the flow rate of the chemical liquid or the dilution water based on a detected value of the flowmeter (see Toyomatsu paragraphs [0020]-[0027] disclosing that the control units can measure the flow rates and the degree of opening of the valves are feedback controlled).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-009818A to Toyomatsu et al. (see machine translation) as applied to claim 2 above, and further in view of U.S. Patent No. 4,545,244 to Yasuda et al.
Toyomatsu is relied upon as discussed above with respect to the rejection of claim 2.
As to claim 3, Toyomatsu does not explicitly disclose that at least one of the control units includes an ultrasonic flowmeter as the flowmeter.  Use of ultrasonic flowmeters are known in the art and does not provide patentable significance (see Yasuda Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an ultrasonic flowmeter as at least one of the flowmeters as disclosed by Yasuda since Yasuda discloses the benefits of ultrasonic flowmeters, including being an inexpensive flowmeter that continuously provides a good measure of the flow rate of the fluid (see Yasuda Abstract and col. 3, lines 3-20).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-009818A to Toyomatsu et al. (see machine translation) as applied to claim 2 above, and further in view of U.S. Patent App. Pub. No. 2011/0209560 to Ito et al.
Toyomatsu is relied upon as discussed above with respect to the rejection of claim 2.
As to claim 4, Toyomatsu does not explicitly disclose that in at least one of the first and second chemical-liquid-flow-rate control units and the first and second dilution-water-flow-rate units, the flow rate control valve is a motor valve whose degree of opening is changed by a motor.  Use of motor valves to adjust flow rates is known in the art and does not provide patentable significance (see Ito paragraphs [0087], [0093], [0097], [0110]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use motor valves to adjust flow rates as disclosed by Ito and the results would have been predictable (control of flow rates).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-009818A to Toyomatsu et al. (see machine translation) as applied to claim 1 above, and further in view of JP2013-059735A to Sakai (see machine translation).
Toyomatsu is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 5, Toyomatsu does not explicitly disclose that the first chemical liquid control unit further includes a suck back valve unit on a downstream side of the first mixing operation.  Use of suck back valves is known in the art and does not provide patentable significance (see Sakai paragraph [0003]-[0004]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a suck back valve prior to the dispense nozzle as disclosed by Sakai in order to prevent unwanted drips (see Sakai paragraphs [0003]-[0004]).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-009818A to Toyomatsu et al. (see machine translation) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2015/0357208 to Toyomatsu et al. and U.S. Patent App. Pub. No. 2004/0031503 to Eitoku.
Toyomatsu is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 6, while Toyomatsu discloses the device according to claim 1 and a cleaning device (see Toyomatsu Fig. 2, ref.#200) connected to the device according to claim 1, Toyomatsu does not explicitly disclose that the first and second chemical liquid control units are configured to supply each of a first surface and a second surface of an identical substrate installed in the cleaning device with the chemical liquid after dilution.  The ‘208 application discloses a similar device wherein chemical liquid control units are configured to supply each of a first surface and a second surface of an identical substrate installed in the cleaning device with the chemical liquid after dilution (see the ‘208 application Figs. 6 and 8, ref.#220, 222, 223).  While the combination of Toyomatsu and the ‘208 application does not explicitly disclose that the first chemical liquid control unit are configured to supply each of a first surface and a second surface of an identical substrate, the ‘208 application discloses that instead of the cleaning device 200 of Figs. 2 and 3, the cleaning device 200 of Figs. 6 can be employed (see the ‘208 application paragraph [0141]) and it is noted that Fig. 2 discloses that a first and second chemical liquid control unit can be configured to supply the same identical substrate cleaning portion.  Furthermore, it is known in the art to supply different liquids to the top and bottom surfaces of an identical substrate during processing (see Eitoku paragraph [0036]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Toyomatsu and the ‘208 application such that the first and second chemical liquid control units are configured to supply each of a first surface and a second surface of an identical substrate installed in the cleaning device with the chemical liquid after dilution in order to provide better control and uniform processing of the substrate (see Eitoku paragraph [0036]).
As to claim 7, the combination of Toyomatsu, the ‘208 application and Eitoku discloses that the second chemical liquid control unit can be further configured to supply a substrate waiting for cleaning in the cleaning device with the chemical liquid after dilution (see Toyomatsu Fig.2, ref.#221, 241; the ‘208 application Fig. 8, ref.#221, 241).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714